Name: Commission Regulation (EC) No 1323/94 of 8 June 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and repealing Regulations (EC) No 220/94 and (EC) No 599/94
 Type: Regulation
 Subject Matter: civil law;  trade policy;  animal product;  trade
 Date Published: nan

 9 . 6. 94 Official Journal of the European Communities No L 144/3 COMMISSION REGULATION (EC) No 1323/94 of 8 June 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and repealing Regulations (EC) No 220/94 and (EC) No 599/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1096/94 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas the application of intervention measures in respect of beef has created large stocks in several Member States ; whereas, in order to prevent an excessive pro ­ longation of storage, part of these stocks should be sold in accordance with Regulation (EEC) No 2539/84 ; Whereas with a view to securing a regular and uniform tendering procedure, measures should be taken in addi ­ tion to those laid down in Regulation (EEC) No 2X73/79 (% as last amended by Regulation (EEC) No 1759/93 ; Whereas Commission Regulations (EC) No 220/94 (6) and (EC) No 599/94 Q should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,  1 500 tonnes of boneless beef held by the Italian intervention agency,  850 tonnes of boneless beef held by the Danish inter ­ vention agency,  4 000 tonnes of boneless beef held by the Irish inter ­ vention agency,  500 tonnes of boneless beef held by the French inter ­ vention agency. Detailed information concerning quantities is given in Annex I. 2. The products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2539/84 thereof, and this Regulation. Article 2 1 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 2. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 21 June 1994. 3 . Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II. 4. By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 2. Article 3 The security provided for in Article 5 (1 ) of Regulation (EEC) No 2539/84 shall be ECU 30 per 100 kilograms. Article 4 Regulations (EC) No 220/94 and (EC) No 599/94 are hereby repealed. Article 5 This Regulation shall enter into force on 21 June 1994. HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  3 000 tonnes of boneless beef held by the intervention agency of the United Kingdom, (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 121 , 12. 5. 1994, p. 9 . (3) OJ No L 238, 6. 9. 1984, p. 13 . 0 OJ No L 161 , 2. 7. 1993, p. 59. O OJ No L 251 , 5 . 10 . 1979, p. 12. (6) OJ No L 28, 2. 2. 1994, p . 12. 0 OJ No L 76, 18 . 3 . 1994, p. 14. No L 144/4 Official Journal of the European Communities 9 . 6 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1994. For the Commission Rene STEICHEN Member of the Commission 9. 6. 94 Official Journal of the European Communities No L 144/5 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX1 ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') DANMARK  MÃ ¸rbrad med bimÃ ¸rbrad 50 7 050  Filet med entrecÃ ´te og tyndsteg 200 3 900  Tyksteg 300 2 950  Klump med kappe 300 3 000 FRANCE  Filet 500 6 100 ITALIA  Filetto 200 5 900  Roastbeef 300 3 700  Scamone 200 2 600  Fesa esterna 300 2 850  Fesa interna 300 3 000  Noce 200 2 900 UNITED KINGDOM  Striploin 500 4 300  Topside 500 3 300  Thick flank 300 3 100  Rump 300 3 150  Forerib 300 2 650  Shins and shanks 200 1 800  Pony 600 2 300  Clod and sticking 300 2 100 IRELAND  Striploin 500 4 900  Outside 1 000 2 900  Rump 500 3 100  Cube-roll 1 000 3 900  Forequarters 1 000 1 900 (') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79. [') Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (E0F) nr. 2173/79 . ') Diese Preise gelten gemÃ ¤Ã ² Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . ') Ot Tint? Ã ±Ã Ã Ã ­Ã , Ã µÃ Ã ±Ã  |j.6Ã Ã ¿Ã ½Ã Ã ±Ã ¹ ai&gt;Ã ¼Ã Ã Ã ½Ã ± M-E ti? Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã ? Ã Ã ¿Ã &amp;p8pou 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  (Ã ¼Ã ¿Ã  ( EOK) Ã ±Ã Ã ¹Ã ¸. 2173/79. ') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . ') Ces prix s'entendent conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79 . ') II prezzo si intende in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79. ') Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . ') Estes preÃ §os aplicam-se conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . 9. 6 . 94No L 144/6 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganeraes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel . (01)678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Nyropsgade 26 DK-1602 Kebenhavn K Tlf. (33)92 70 00, telex 15137 EFDIR DK, telefax (33)92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel. 49 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 Tel. : 45 38 84 00, telex : 205476 F